OPINION OF THE COURT
ROBINSON, J.
This case is governed by the Rules of Summary Procedure.
Plaintiff, REBA INVESTMENTS, N.V. filed a Statement of Claim. An answer was filed one day before the pretrial. However, the defendant failed to appear as required by SCR 7.090(a) at the pretrial. The Court entered a default.
Subsequently, plaintiff filed a Motion for Final Judgment and an *146Affidavit of Non-payment verified by the plaintiffs attorney. No pleading was either signed or sworn to by any officer or employee of the plaintiff-corporation. The Court took no testimony and read; no affidavit establishing the Statement of Claim. The plaintiff seeks a nonliquidated amount in this action. SCR 7.170(b) requires the judge to receive evidence establishing damages. A sufficiently detailed verified Statement of Claim would have been sufficient under the relaxed procedures of the Summary Rules, Trawick, Fla. Proc. and Prac. § 25-4. But, the Statement of Claim was signed by plaintiffs attorney.
Judgment for plaintiff is vacated and the cause is remanded for further proceedings consistent to this order and the Rules of Summary Procedure.
KAYE and KORNBLUM, JJ., CONCUR.